Citation Nr: 0311834	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-19 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits involving "hypothetical entitlement" under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).

(The issue of entitlement to a waiver of recovery of 
overpayment of benefits in the calculated amount of 
$12,769.00, including the question of whether such debt was 
properly created and/or calculated, is addressed by the Board 
in a separate decision.)




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had over 20 years active duty service ending in 
June 1965.  He died in May 1995.  The appellant is the 
widowed spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  

In addition to the above, in July 1999 the RO issued a 
statement of the case regarding the claim of entitlement to a 
waiver of recovery of overpayment of benefits in the 
calculated amount of $12,769.00, including the question of 
whether such debt was properly created and/or calculated.  A 
timely substantive appeal was submitted in September 1999.  
Accordingly, this issue is also before the Board at this 
time.  However, this issue will be the subject of a separate 
Board decision.

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board imposed a temporary stay 
on the adjudication of these claims in accordance with the 
directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
Nos. 00-7095,-7096, -7098 (Fed. Cir. Aug. 16, 2001).  In that 
decision, the Federal Circuit directed the VA to conduct 
expedited rulemaking which will either explain why certain 
regulations (38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106 as they 
were written prior to April 5, 2002) are inconsistent on the 
"hypothetical entitlement" issue or revise the regulations 
so that they are consistent.  As the claim of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to DIC benefits involving "hypothetical 
entitlement" under the provisions of 38 U.S.C.A. § 1318 were 
inextricably intertwined issues, all claims in this case were 
stayed.  In Chairman's Memorandum No. 01-03-09 (April 8, 
2003), the stay was lifted. 


REMAND

Initially, the Board notes that it was given the authority to 
accomplish additional development of the evidence in cases on 
appeal without the need to remand the case to the RO.  67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  However, this regulation was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  One reason for the Federal 
Circuit's ruling appears to be that the regulation in 
question allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration which was contrary to the appellate scheme set 
forth in 38 U.S.C.A. § 7104(a) (West 2002).  In view of the 
Federal Circuit's holding, it now appears that when 
additional development of the evidence is necessary, the 
proper course of action is to remand the matter to the RO.  

In June 2001, the RO provided the appellant with notice of 
the VCAA and informed her of the evidence that she must 
provide regarding her claim of entitlement to service 
connection for the cause of the veteran's death.  As note 
above, this issue and the claim of DIC benefits involving 
"hypothetical entitlement" under the provisions of 
38 U.S.C.A. § 1318 was stayed pending the completion of the 
directed rulemaking.  The June 2001 notice, however, 
contained no reference to the claim of DIC benefits involving 
"hypothetical entitlement" under the provisions of 38 
U.S.C.A. § 1318.  

The Board cannot now find that the claimant had adequate 
notice of the VCAA, or to submit evidence or information in 
light of the VCAA, regarding the issue of  "hypothetical 
entitlement" under the provisions of 38 U.S.C.A. § 1318.  It 
is very unclear that the appellant has been given any notice 
under the VCAA regarding what evidence she would need to 
present in order to prevail in her "hypothetical 
entitlement" claim under the provisions of 38 U.S.C.A. 
§ 1318.  The Board notes that while it has been sending VCAA 
letters to appellants under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii) when necessary, this regulatory provision 
was also recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Therefore, the Board is precluded 
from attempting to cure this procedural defect at the Board 
level and the case must be returned to the RO.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The RO should also advise the 
appellant of the evidence necessary to 
substantiate her claim regarding 
"hypothetical entitlement" under 38 
U.S.C.A. § 1318, as well as what evidence 
she is to provide and what evidence VA 
will attempt to obtain.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002).

2.  After undertaking any additional 
development which may be necessary under 
VCAA, the RO should review the record and 
determine if the benefits sought can be 
granted.  The appellant and the 
appellant's representative should be 
provided an appropriate supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
new applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




